 



EXHIBIT 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated
as of the 2nd day of June, 2006, among COLONIAL REALTY LIMITED PARTNERSHIP
(“Borrower”), COLONIAL PROPERTIES TRUST, an Alabama Trust (the “Guarantor”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”), BANK
OF AMERICA, N.A., as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent, CITICORP NORTH AMERICA, INC., as Co-Documentation
Agent, AMSOUTH BANK, as Co-Documentation Agent, PNC BANK, NATIONAL ASSOCIATION,
as Co-Senior Managing Agent, and U.S. BANK NATIONAL ASSOCIATION, as Co-Senior
Managing Agent, and the lenders a party hereto (collectively, the “Lenders”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Agent and the Lenders executed and delivered
that certain Credit Agreement, dated as of March 22, 2005 (the “Credit
Agreement”);
     WHEREAS, the Borrower has requested, and the Agent and the Lenders have
agreed to, certain amendments to the Credit Agreement, subject to the terms and
conditions hereof;
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Borrower, the Guarantor, the Agent and
the Lenders hereby covenant and agree as follows:
     1. Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.
     2. Modification of the Credit Agreement. The Borrower, the Agent and the
Lenders do hereby modify and amend the Credit Agreement as follows:
          (a) By deleting from the definition of Capitalization Rate in
Section 1.1 of the Credit Agreement the words “8.75% for office Properties” and
inserting in lieu thereof the following: “8.50% for office Properties”
          (b) By deleting in its entirety Section 9.1(b) of the Credit
Agreement, and inserting in lieu thereof the following: “Intentionally
omitted;”;

 



--------------------------------------------------------------------------------



 



          (c) By deleting in its entirety Section 9.1(c) of the Credit
Agreement, and inserting in lieu thereof the following:
               “(c) the Fixed Charge Coverage Ratio to be less than 1.50:1.00 at
any time;”
          (d) By deleting in its entirety Section 9.1(e) of the Credit
Agreement, and inserting in lieu thereof the following: “Intentionally
omitted;”;
          (e) By deleting in its entirety Section 9.3(a) of the Credit
Agreement, and inserting in lieu thereof the following:
               “(a) except as set forth below, there shall be no limitation on
Investments in Unimproved Land;”
          (f) By deleting in its entirety Section 9.3(b) of the Credit
Agreement, and inserting in lieu thereof the following:
               “(b) except as set forth below, there shall be no limitation on
Investments in Mortgage Receivables;”
          (g) By deleting in its entirety Section 9.3(c) of the Credit
Agreement, and inserting in lieu thereof the following:
               “(c) except as set forth below, there shall be no limitation on
Investments in Unconsolidated Affiliates; and”.
     3. Restatement of Representations and Warranties. The Borrower and
Guarantor hereby restate and renew each and every representation and warranty
heretofore made by them in the Credit Agreement and the other Loan Documents as
fully as if made on the date hereof (except to the extent such representations
and warranties expressly relate to an earlier date) and with specific reference
to this First Amendment and all other loan documents executed and/or delivered
in connection herewith.
     4. References to Credit Agreement. All references in the Loan Documents to
the Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
     5. Acknowledgment of the Borrower and Guarantor. The Borrower and Guarantor
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of the Borrower and Guarantor enforceable against the
Borrower and Guarantor in accordance with their respective terms, and that the
execution and delivery of this First Amendment does not constitute, and shall
not be deemed to constitute, a release, waiver or satisfaction of the Borrower’s
or Guarantor’s obligations under the Loan Documents.
     6. No Default. By execution hereof, the Borrower and Guarantor certify that
each of them is and will be in compliance with all covenants under the Loan
Documents after the execution and delivery of this First Amendment, and that no
Default or Event of Default has occurred and is continuing.

2



--------------------------------------------------------------------------------



 



     7. Waiver of Claims. The Borrower and Guarantor acknowledge, represent and
agree that none of the Borrower or Guarantor has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loan or with respect
to any acts or omissions of the Agent or any Lender, or any past or present
officers, agents or employees of the Agent or any Lender, and the Borrower and
each Guarantor does hereby expressly waive, release and relinquish any and all
such defenses, setoffs, claims, counterclaims and causes of action, if any.
     8. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement as modified and amended herein. Nothing in
this First Amendment shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower and Guarantor under the Loan Documents.
     9. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (which may be by telecopier pursuant to
Section 13 below) shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
     10. Section References. Section titles and references used in this First
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.
     11. Further Assurances. The Borrower and Guarantor agree to take such
further actions as the Agent shall reasonably request in connection herewith to
evidence the amendments herein contained.
     12. Governing Law. This First Amendment shall be governed by and construed
and interpreted in accordance with, the laws of the State of Georgia.
     13. Conditions Precedent. This First Amendment shall become effective only
upon (i) execution hereof by the Agent, and (ii) execution and return to counsel
for the Agent at the telecopier number set forth below of a copy hereof by the
Borrower, the Guarantor and the Requisite Lenders. Executed copies hereof shall
be sent by facsimile to counsel for the Agent, McKenna Long & Aldridge, LLP,
Attention: William F. Timmons, at Telecopier number 404-527-4198, Confirmation
number 404-527-8380.
[SIGNATURES COMMENCE ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



                  BORROWER:    
 
                COLONIAL REALTY LIMITED PARTNERSHIP, a     Delaware limited
partnership
 
                By:   Colonial Properties Trust, an Alabama Trust, its        
General Partner
 
           
 
      By:   /s/ Jerry A. Brewer
 
           
 
      Name:   Jerry A. Brewer
 
      Title:   Senior Vice President
 
                GUARANTOR:    
 
                COLONIAL PROPERTIES TRUST, an Alabama Trust
 
           
 
      By:   /s/ Jerry A. Brewer
 
           
 
      Name:   Jerry A. Brewer
 
      Title:   Senior Vice President

[Signatures Continued on Next Page]

4



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

              LENDERS:
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as     Agent and as a Lender
 
       
 
  By:   /s/ Amit V. Khimji
 
       
 
  Name:   Amit V. Khimji
 
  Title:   Vice President
 
            BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
 
       
 
  By:   /s/ Steven P. Renwick
 
       
 
  Name:   Steven P. Renwick
 
  Title:   Senior Vice President
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Co-Documentation
Agent and as a Lender
 
       
 
  By:   /s/ John S. Misiura
 
       
 
  Name:   John S. Misiura
 
  Title:   Senior Vice President
 
            CITICORP NORTH AMERICA, INC., as Co-Documentation
Agent and as a Lender
 
       
 
  By:   /s/ Niraj R. Shah
 
       
 
  Name:   Niraj R. Shah

  Title:   Vice President

[Signatures Continued On Next Page]

5



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

              AMSOUTH BANK, as Co-Documentation Agent and as a     Lender
 
       
 
  By:   /s/ Kerri Raines
 
       
 
  Name:   Kerri Raines
 
  Title:   Assistant Vice President
 
            PNC BANK, NATIONAL ASSOCIATION,     as Co-Senior Managing Agent and
as a Lender
 
       
 
  By:   /s/ Wayne P. Robertson
 
       
 
  Name:   Wayne P. Robertson
 
  Title:   Senior Vice President
 
            U.S. BANK NATIONAL ASSOCIATION,     as Co-Senior Managing Agent and
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:           UBS LOAN FINANCE LLC
 
       
 
  By:   /s/ Richard L. Tavrow
 
       
 
  Name:   Ricahrd L. Tavrow
 
  Title:   Director, Banking Products Services, US
 
       
 
  By:   /s/ Iria R. Otsa
 
       
 
  Name:   Iria R. Otsa
 
  Title:   Assoc. Director, Banking Products Services, US

[Signatures Continued on Next Page]

6



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

              COMERICA BANK
 
       
 
  By:   /s/ Casey L. Ostrander
 
       
 
  Name:   Casey L. Ostrander
 
  Title:   Vice President
 
            AIB DEBT MANAGEMENT LIMITED
 
       
 
  By:   /s/ Anthony O’Reilly
 
       
 
  Name:   Anthony O’Reilly
 
  Title:   Senior Vice President
 
       
 
  By:   /s/ Germaine Reusch
 
       
 
  Name:   Germaine Reusch
 
  Title:   Director
 
            PEOPLE’S BANK
 
       
 
  By:   /s/ Anne Kuchinski
 
       
 
  Name:   Anne Kuchinski
 
  Title:   Vice President
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Susan M. Tate
 
       
 
  Name:   Susan M. Tate
 
  Title:   Vice President
 
            COMPASS BANK
 
       
 
  By:   /s/ Johanna Duke Paley
 
       
 
  Name:   Johanna Duke Paley
 
  Title:   Senior Vice President

[Signatures Continued on Next Page]

7



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

              CHANG HWA COMMERCIAL BANK, LTD.
 
       
 
  By:   /s/ Jim C.Y. Chen
 
       
 
  Name:   Jim C.Y. Chen
 
  Title:   Vice President & General Manager
 
            BRANCH BANKING AND TRUST COMPANY
 
       
 
  By:   /s/ Robert M. Searson
 
       
 
  Name:   Robert M. Searson
 
  Title:   Senior Vice President
 
            BANK OF CHINA, NEW YORK
 
       
 
  By:   /s/ Xiaoiing Li
 
       
 
  Name:   Xiaoiing Li
 
  Title:   General Manager
 
            BANK HAPOALIM B.M.
 
       
 
  By:   /s/ Shaun Breidbart
 
       
 
  Name:   Shaun Breidbart
 
  Title:   Vice President
 
       
 
  By:   /s/ Charles McLaughlin
 
       
 
  Name:   Charles McLaughlin
 
  Title:   Senior Vice President
 
            THE GOVERNOR AND COMPANY OF THE BANK     OF IRELAND
 
       
 
  By:   /s/ Noelle McGrath
 
       
 
  Name:   Noelle McGrath
 
  Title:   Authorised Signatory
 
       
 
  By:   /s/ Carla Ryan
 
       
 
  Name:   Carla Ryan
 
  Title:   Authorised Signatory

[Signatures Continued on Next Page]

8



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement with Colonial Realty
Limited Partnership]

              UNITED OVERSEAS BANK LIMITED, NEW YORK     AGENCY
 
       
 
  By:   /s/ Kwong Yew Wong
 
       
 
  Name:   Wong, Kwong Yew
 
  Title:   FVP & General Manager
 
       
 
  By:   /s/ Mario Sheng
 
       
 
  Name:   Mario Sheng
 
  Title:   Assistant Vice President
 
            THE BANK OF TOKYO-MITSUBISHI UFJ, LIMITED     (successor by merger
to UFJ BANK LIMITED)
 
       
 
  By:   /s/ Yoichi Orikasa
 
       
 
  Name:   Yoichi Orikasa
 
  Title:   Vice President & Manager
 
            FIRST COMMERCIAL BANK
 
       
 
  By:   /s/ Bruce M.J. Ju
 
       
 
  Name:   Bruce M.J. Ju
 
  Title:   Vice President & General Manager
 
            FIRST HORIZON BANK, a division of FIRST     TENNESSEE BANK, NA
 
       
 
  By:   /s/ Kenneth W. Rub
 
       
 
  Name:   Kenneth W. Rub
 
  Title:   Vice President

9